Opinion op the Court bt
Judge Clay —
-Reversing.
Though appellant, who was convicted of keeping intoxicating liquors for sale, assigns numerous grounds for a reversal, the only ground we deem it necessary to consider is the admission of evidence that appellant’s reputation was that of a bootlegger. While this character of evidence is admissible under the prohibition act of 1922, the offense charged against appellant was committed prior to its enactment, and under the law then in force such evidence was not admissible. Owen v. Com., *614188 Ky. 498, 222 S. W. 524. As the case is a close one on the facts, and the Commonwealth’s attorney in his argument to the jury stressed the point that several witnesses had testified that appellant was a notorious bootlegger, it, cannot be doubted that the admission of the evidence complained of was-prejudicial error. Handshoe v Commonwealth, 195 Ky. 762, 243 S. W. 1024; Davidson v. Commonwealth, 196 Ky. 307, — S. W. —.
Judgment reversed and cause remanded for a new trial consistent with this opinion.